 


110 HR 4591 IH: To suspend temporarily the duty on 1,3-Cyclohexanedione.
U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4591 
IN THE HOUSE OF REPRESENTATIVES 
 
December 13, 2007 
Mr. Cleaver introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To suspend temporarily the duty on 1,3-Cyclohexanedione. 
 
 
1.1,3-Cyclohexanedione 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading:
 
 
 
 
9902.01.001,3-Cyclohexanedione (CAS No. 504–02–-9) (provided for in subheading 2914.29.50)FreeNo changeNo changeOn or before 12/31/2011    .  
 
